Citation Nr: 1046234	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-08 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran's active service extended from May 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The service-connected disabilities are not of sufficient severity 
as to prevent the appellant from engaging in some form of 
substantially gainful employment consistent with his education 
and occupational experience.  


CONCLUSION OF LAW

The appellant does not have service-connected disabilities which 
are sufficient to produce unemployability without regard to 
advancing age.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, and Part 4, including 
§§ 4.10, 4.16 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities 
prevent him from working.  In his application, he reported 
completing 4 years of high school and having work experience as a 
truck driver.  His service-connected disabilities are a right 
knee replacement, currently rated as 60 percent disabling, and a 
mood disorder, depressed, currently rated as 30 percent 
disabling, for a combined rating of 70 percent.  See 38 C.F.R. 
§ 4.25 (2010).  Service-connection was denied for a back disorder 
in March 2003 and for a left knee disorder in May 2005.  The 
record shows the Veteran has other disabilities for which 
service-connection has not been established, including eye, heart 
and left elbow disorders.  



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in February 2005 the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The initial notice letter was 
provided before the adjudication of his claim in May 2005.  A 
letter dated in May 2006 provided notice regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was not prejudiced by this late 
notice because the claim is being denied and neither a rating nor 
an effective date will be assigned.  VA has complied with the 
notice requirements of VCAA and has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Therefore, the Board may decide the appeal without a 
remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran has had 
VA examinations and medical opinions have been obtained.  
Subsequent VA clinical records bring the evidence up to date.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Criteria

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  Whether the upper or lower extremities, the back or 
abdominal wall, the eyes or ears, or the cardiovascular, 
digestive, or other system, or psyche are affected, evaluations 
are based upon lack of usefulness, of these parts or systems, 
especially in self-support.  This imposes upon the medical 
examiner the responsibility of furnishing, in addition to the 
etiological, anatomical, pathological, laboratory and prognostic 
data required for ordinary medical classification, full 
description of the effects of disability upon the person's 
ordinary activity.  In this connection, it will be remembered 
that a person may be too disabled to engage in employment 
although he or she is up and about and fairly comfortable at home 
or upon limited activity.  38 C.F.R. § 4.10 (2010).  

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to  bring the combined 
rating to 70 percent or more.  For the above purpose of one 60 
percent disability, or one 40 percent disability in combination, 
the following will be considered as one disability: 
(1) Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology or a 
single accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple  injuries incurred in action, or 
(5) multiple disabilities incurred as a prisoner of war.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this paragraph 
for the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal employment 
generally shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be held 
to exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family business 
or sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all claims to 
the nature of the employment and the reason for termination.  
38 C.F.R. § 4.16(a) (2010).  

(1) General.  Total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability may 
or may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the schedule.  
(2) Schedule for rating disabilities.  Total ratings are 
authorized for any disability or combination of disabilities for 
which the Schedule for Rating Disabilities prescribes a 100 
percent evaluation or, with less disability, where the 
requirements of 38 C.F.R. § 4.16 are present or where, in pension 
cases, the requirements of 38 C.F.R. § 4.17 are met.  (3) Ratings 
of total disability on history.  In the case of disabilities 
which have undergone some recent improvement, a rating of  total 
disability may be made, provided: (i) That the disability must in 
the past have been of sufficient severity to warrant a total 
disability rating; (ii) That it must have required extended, 
continuous, or intermittent hospitalization, or have produced 
total industrial incapacity for at least 1 year, or be subject to 
recurring, severe, frequent, or prolonged exacerbations; and 
(iii) That it must be the opinion of the rating agency that 
despite the recent improvement of the physical condition, the 
veteran will be unable to effect an adjustment into a 
substantially gainful occupation.  Due consideration will be 
given to the frequency and duration of totally incapacitating 
exacerbations since incurrence of the original disease or injury, 
and to periods of hospitalization for treatment in determining 
whether the average person could have reestablished himself or 
herself in a substantially gainful occupation.  38 C.F.R. 
§ 3.340(a) (2010).  

Total-disability compensation ratings may be assigned under the 
provisions of section 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for which 
the Schedule for  Rating Disabilities provides an evaluation of 
less than 100 percent, it must be determined that the service-
connected disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341(a) (2010).  

Discussion

The Veteran had a VA joints examination in March 2005.  He was 
well known to and had previously been seen by the examiner.  His 
history was reviewed and it was noted that he had a well done 
right knee replacement in 2001.  He had complaints of a sciatic 
type pain for quite sometime and had been seen in the orthopedic 
clinic on multiple occasions.  The medical staff ascribed his 
pain to the lumbar spine.  The Veteran continued to complain of 
leg pain, mostly in the posterior thigh and posterior leg down to 
his foot.  He did not have pain specifically located about the 
knee, nor did he have pain on range of motion of the knee.  He 
did not describe weakness in the lower extremity; however, he did 
use a scooter for fear of wearing out his knee.  He was able to 
walk 50 feet secondary to pain, but the pain was believed to be 
secondary to his back.  There was no incoordination or 
instability in the knee.  

Physical examination showed the total knee replacement moved 
quite well.  His ligaments were stable.  There was no effusion.  
He had a 5 to 100 degree range of motion.  He ambulated with a 
gait representing quadriceps weakness.  Straight leg raising was 
positive on the right.  [This is a finding consistent with a back 
disability.]  He was neurologically intact distally.  There was 
no effusion or warmth about the knee.  X-rays showed a well 
placed total knee arthroplasty in anatomic position.  In summary, 
the examiner believed that all of the Veteran's pain was due to 
his lumbar spine.  His knee had a somewhat limited range of 
motion, but was not painful on motion.  The examiner expressed 
the opinion that sedentary employment would be possible, but not 
active employment as the Veteran was severely deconditioned.  

VA clinical notes cover the period from March 2005 to June 2007.  
They primarily deal with the Veteran's several non-service-
connected disabilities and do not present evidence as to the 
impact of his service-connected disabilities on his ability to 
obtain or retain substantially gainful employment.  The Board has 
reviewed all these records and specifically finds that each 
record that is not discussed in detail does not provide evidence 
to support the claim.  

In December 2006, the Veteran was seen at the VA orthopedic 
clinic for routine follow-up.  He stated that he had problems 
with low back pain and that caused him more trouble than 
anything.  He continued to take medication for his low back pain.  
He stated that he was under the impression that he was to walk 
very little due to his knee replacement.  Therefore, he walked 
when at home, but, for the last 3 years, he used a motorized 
scooter or wheelchair for long distances.  He also said he had 
some decreased sensation about the plantar aspect of his right 
foot.  There had been no recent pain or swelling in the right 
knee.  

Physical examination of the right knee showed well-healed 
incisions.  There was no swelling or effusion.  Range of motion 
testing went from 5 to 115 degrees.  The knee was stable to 
anterior/posterior and varus/valgus stress.  He had a 2-3 
millimeter opening with varus stress and a 1-2 millimeter opening 
with valgus stress.  He maintained active dorsiflexion and 
plantar flexion in the ankle.  Sensation to light touch on the 
dorsum of the foot was intact.  There was a slight decrease in 
sensation on the plantar aspect of the right foot.  X-ray studies 
showed the total knee arthroplasty components to be in good 
position.  There was no evidence of loosening.  The impression 
was that the Veteran was status post right total knee 
arthroplasty in September 2001.  It was commented that he 
continued to have significant low back pain but had no issues 
related to his right knee replacement.  The physician encouraged 
the Veteran to be more active and walk more regularly.  He was at 
risk of becoming deconditioned if he became too dependent on his 
wheelchair and scooter.  As the Veteran was now 5 years out from 
his knee replacement and doing well, he could go to follow-up 
every 2 years.  

The Veteran was seen at the VA clinic for his left elbow 
complaints.  An electromyogram, in January 2007 was interpreted 
as showing mild to moderate left ulnar nerve neuropathy, which 
was predominantly demyelinating in nature and consistent with 
entrapment or compression across the elbow.  In March 2007, the 
Veteran was seen for an occupational therapy consultation and 
reported that he had numbness in his left hand for 3 to 4 years.  
It had gotten worse.  While he could dress himself, he sometimes 
had problems holding things.  He was placed in an elbow brace.  

On a visit to the VA neurology clinic, in March 2007, it was 
noted that the Veteran had coronary artery disease status post 
myocardial infarction, hypertension, hyperlipidemia, diabetes 
mellitus, and osteoarthritis.  He was followed by the neurology 
service for low back pain, ulnar mononeuropathy, and diabetic 
neuropathy.  Tests results were reviewed.  The Veteran had no new 
complaints.  He still complained of low back pain especially down 
the left leg, right knee pain despite the right knee replacement, 
numbness and tingling in both feet, and left ulnar distribution 
numbness from his pinky to the elbow.  Examination disclosed more 
pain with straight leg raising on the left and pain in the lower 
back on palpation.  Deep tendon reflexes were 1+ in the left 
knee, absent in the replaced right knee, and 1+ in the ankles.  
Sensation was decreased in a stocking distribution from the 
ankles down and in the left ulnar nerve distribution.  The 
Veteran was able to rise from a standing position, using a one 
point cane for support.  He was able to stand on his toes and 
heels and to tandem walk, but looked unsteady.  The assessment 
was that the Veteran had coronary artery disease status post 
myocardial infarction, diabetes mellitus, hypertension, 
hyperlipidemia, and osteoarthritis and was followed for 
compressive ulnar neuropathy, likely diabetic neuropathy, and low 
back pain that was radicular in nature.  

The Veteran was afforded a VA mental examination in April 2007.  
The claims file was reviewed.  In February 2004, the Veteran was 
given a diagnosis of mood disorder, depressed, secondary to 
service-connected condition (knee prosthesis, status post 
tricompartmental degenerative joint disease, right knee, 
medications).  Subsequent notes reflected continued depression 
due to pain and his inability to work.  Financial problems 
affected his marriage.  Significant non-psychiatric illnesses 
included: 3 myocardial infarctions in 2005, cardiac stent 
placement in 2005, asthma, right total knee replacement, back 
pain, hypertension, asthma, chronic sinusitis, and peptic ulcer 
disease.  He was currently receiving treatment for his mental 
disorder.  He reported continued problems not sleeping and having 
depression.  He stated that chronic pain kept him depressed and 
frustrated as he was unable to do things he did in the past.  The 
examiner noted that the Veteran came to the examination in a 
wheelchair and had difficulty getting from the wheelchair to a 
chair.  He used a cane to walk.  

Mental status examination showed the Veteran to be neatly groomed 
and cooperative.  However, he was restless with slow speech, 
blunted affect, and a depressed mood.  His attention and 
orientation were intact, as was his calculation and spelling 
ability.  Thought processes were unremarkable but he was 
preoccupied with one or two topics.  There were no delusions, 
hallucinations, inappropriate behavior, obsessive or ritualistic 
behavior, panic attacks, homicidal thoughts, or episodes of 
violence.  As to judgment, he understood the outcome of behavior.  
He had insight, understanding that he had a problem.  He 
interpreted proverbs appropriately.  Sleep impairment reportedly 
interfered with activity, leaving the Veteran tired and 
irritable, taking naps the next day.  He had passive thought of 
suicide when in pain, but denied any plans or intent.  Impulse 
control was consider to be fair.  He was able to maintain minimal 
personal hygiene.  He appeared withdrawn.  Recent memory was 
mildly impaired, while remote and immediate memory were normal.  

The examiner expressed the opinion that there was a severe impact 
on engaging in sports and exercise.  There was a moderate impact 
on household chores and traveling.  There was slight impact on 
driving and recreational activities.  There was no impact on 
toileting, grooming, shopping, self-feeding, bathing, dressing, 
or undressing.  It was noted that the Veteran's usual occupation 
was as a truck driver and that he had been unemployed for 2 to 5 
years.  The reason given for unemployment was because of problems 
with his right leg.  He also contended that unemployment was due 
to his mental disorder's effects.  The examiner noted that 
depression was related to problems with his right leg.  He was 
unable to work as he was in chronic pain, which added to his 
depression.  The diagnosis was a mood disorder, depressed due to 
general medical condition, right total knee replacement.  A 
chronic pain syndrome was also diagnosed.  The global assessment 
of functioning was 58.  

The examiner commented that the Veteran was depressed because of 
the chronic pain he was in.  He was depressed because he had been 
turned down for several jobs because of his leg condition.  He 
was unable to pass a physical because of the medications he was 
on.  He was frustrated that he was unable to do the things he did 
in the past.  He could only walk short distances and had to use a 
wheelchair.  Social and recreational activities were limited 
because of his depression and medical problems.  The examiner 
wrote that the Veteran was unable to work because of problems 
with his leg.  He had been turned down for several jobs due to 
his leg and the medications he was on, especially pain 
medication.  Presently he could only walk short distances and so 
was in a wheelchair.  He found that to be depressing and 
frustrating.  Because he could not work, he was having financial 
difficulties due to his unemployment and that added to his 
depression.  

Conclusion

The April 2007 VA mental examination is in direct conflict with 
the physical findings on other VA examinations and in clinical 
records.  To resolve this conflict the Board has carefully 
analyzed the examination reports and clinical records.  The 
mental examiner echoed the Veteran's complaints of knee pain 
without making any physical findings.  Further, there is no 
consideration of the Veteran's many other health problems.  In 
particular, there was no consideration or discussion of the 
Veteran's non-service-connected back disorder, which has been 
determined by orthopedic and neurologic doctors to be the actual 
source of the Veteran's pain.  Also, the mental examiner wrote 
that the pain medication caused disability and mental symptoms; 
but, the VA clinical records show that the pain medication was 
being prescribed for this non-service-connected condition and not 
for the service-connected knee.  

The Board finds that the mental examiner's assessment of the 
impact of pain on the Veteran's ability to work is within the 
scope of his examination and is therefore competent and credible.  
However, his comments as to the source of that pain or the 
reasons for pain medication are not supported by any physical 
findings on his examination.  Neither does he refer to any 
physical findings in the record.  His statements as to the source 
of the pain are completely contrary to the rest of the record and 
are out weighed by the record.  The March 2005 VA examination and 
subsequent clinical records provide a preponderance of evidence 
showing that there is little if any pain associated with the 
service-connected right knee disability and that the bulk or the 
Veteran's pain and need for pain medication are due to the non-
service-connected back disability.  Taking the credible 
assessment that the pain and medication for it prevent the 
Veteran from working and the preponderance of evidence showing 
the non-service-connected back disorder is the source of the 
pain, the Board is driven to the conclusion that the Veteran's 
non-service-connected back disorder renders him unemployable.  
The mental examiner's comments to the effect that the Veteran's 
service-connected right knee disability prevents him from working 
are simply a recitation of the Veteran's claim are not credible 
because they are not supported by any medical findings or 
reference to previous findings or studies.  See Swann v. Brown, 5 
Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).   

The March 2005 VA examination and subsequent records show that 
there is a minor limitation of motion in the right knee and this 
is essentially pain free.  It would undoubtedly interfere with 
work that required use of the knee, such as driving or standing.  
However, the Veteran's high school education qualifies him for 
many types of employment.  High school graduates routinely 
perform many types of sedentary jobs, including those at desks, 
computers, or workbenches.  The right knee replacement would not 
prevent the Veteran from working at these kinds of jobs.  

The Veteran's only other service-connected disability is his mood 
disorder.  The examiner assigned a GAF of 58.  The global 
assessment of functioning (GAF) is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 
to 60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with co-workers).  A GAF of 58 would be in 
the less disabling end of the moderate range and would indicate a 
disability that would not prevent the Veteran from engaging in 
substantially gainful employment.  Thus, even without 
distinguishing the source of the Veteran's pain, the examiner's 
bottom line assessment is that the Veteran would have only 
moderate difficulty.  

The service-connected right knee replacement may limit the 
Veteran's employment to sedentary work, but that is a very wide 
range.  His related mental problems would not prevent him from 
engaging in some form of substantially gainful employment within 
that broad spectrum.  While the Veteran's claims have been 
considered, the VA examination reports and treatment records 
provide a preponderance of evidence here.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

A total disability rating, for compensation purposes, based on 
individual unemployability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


